Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,456,125. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is claiming the same invention as that of the application. Specifically, claims 1-2 of the application recite the same inventive surgical access device comprising a wound retractor and an internal retractor as is claimed in claim 1 of the patent, All the claims in both the patent and the application call for a wound retractor comprising an outer ring and an inner ring and a tubular sheath and an internal retractor comprises one or more shapeable members having connective features that connect to the wound connector and are removeable.
The remaining specific structural limitations, can either be said to have been obviously implied by equivalent language in the claims of the patent. The examiner finds claims 1-2, merely recite an obvious variant of claim 1 of the patent.
Claims 1, 3-4, 8, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 11-13 of U.S. Patent No. 9,867,604. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is claiming the same invention as that of the application. Specifically, claims 1, 3-4, 8, 9 of the application recite the same inventive surgical access device comprising a wound retractor and an internal retractor as is claimed in claims 1, 3-6, 11-13 of the patent, All the claims in both the patent and the application call for a wound retractor comprising an outer ring and an inner ring and a tubular sheath and an internal retractor comprises one or more shapeable members having connective features that connect to the wound connector and are removeable.
.
Claims 1-4, 8, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11 of U.S. Patent No. 8,469,883. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is claiming the same invention as that of the application. Specifically, claims 1-4, 8, 9 of the application recite the same inventive surgical access device comprising a wound retractor and an internal retractor as is claimed in claims 1, 3-9, 11 of the patent, All the claims in both the patent and the application call for a wound retractor comprising an outer ring and an inner ring and a tubular sheath and an internal retractor comprises one or more shapeable members having connective features that connect to the wound connector and are removeable.
The remaining specific structural limitations, can either be said to have been obviously implied by equivalent language in the claims of the patent. The examiner finds claims 1-4, 8, 9, merely recite an obvious variant of claims 1, 3-9, 11 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shluzas et al. (2005/0273132) in view of Kaji (6,033,426).

It is noted that Shluzas teaches all the limitations, except for the wound retractor comprising an outer ring an inner ring and the tubular sheath extending between the outer ring and the inner ring, as claimed by applicant. However, in similar art, Raji, as set forth in column 11, line 64 to column 13, line 38, and as best seen in FIGS.18-19, provides the evidences of the use of a wound retractor comprising an outer ring (45) an inner ring (6) and a tubular sheath (3) extending between the outer ring and the inner ring for securing the field of operation.
Therefore, given the teaching of Raji, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Shluzas, as taught by Raji, by providing the wound retractor of Shluzas with rings for securing the field of operation.
With respect to claims 8 and 9, Shluzas discloses the one or more shapeable members are deformable and connectable to the wound retractor as a un it, as best seen in FIGS.5,6, 13,14,149,150,154.
Allowable Subject Matter
Claims 5-7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2006/0074278		4-2006		Petit et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        June 30, 2021